NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 17, 2020*
                             Decided September 18, 2020

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-1773

VICKEY D. DAVIDSON,                                Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Western District of Wisconsin.

      v.                                           No. 18-cv-1064-jdp

STATE COLLECTION SERVICE, INC.,                    James D. Peterson,
     Defendant-Appellee.                           Chief Judge.



                                      ORDER

       Vickey Davidson worked as a customer service representative for State
Collection Service, Inc. until her employment ended shortly before a scheduled back
surgery. Davidson sued her former employer for permitting a hostile work
environment based on her race and unlawfully firing her because of her race and
disability. The district court granted State Collection’s motion for summary judgment


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1773                                                                         Page 2

on all claims. Because no reasonable jury could find that Davidson’s work environment
was hostile, and she did not present evidence that State Collection unlawfully
terminated her employment, we affirm.

       In her two years working at State Collection, Davidson, who is Black, had several
negative interactions with her coworker, and later, supervisor, Laura Thurow. In 2014,
Thurow (then, a coworker) called Davidson “stupid,” a comment Davidson reported to
her supervisor. A year later, Thurow told Davidson that her (Thurow’s) boyfriend is a
member of the Hell’s Angels motorcycle club and does not like Black people. This time,
Davidson did not report Thurow’s statement to her supervisor or the human resources
department. Around October 2016, Thurow (who was, by then, Davidson’s supervisor)
asked Davidson if she wore a wig because, Thurow said, when Black women have new
hairstyles and colors, it is not their real hair. Davidson did not report this statement to
the human resources department, though she mentioned it to a former supervisor.

        Davidson’s employment with State Collection ended in November 2016, several
days before she was scheduled for back surgery. The week before she was let go,
Davidson informed one of State Collection’s human resources representatives of the
surgery, estimating that it would entail about four weeks of recovery time. The
representative informed Davidson that, because she had already used her 12 weeks of
leave under the Family and Medical Leave Act that year, she would need to resign and
reapply for her position when she could work again. Davidson said that she would see
if her surgery could be postponed until the next year.

        The next week, Davidson missed two days of work without calling in; the
representative left Davidson a voicemail explaining that, given their previous
conversation, she considered the two unexcused absences a voluntary resignation
without cause in accordance with State Collection’s attendance policy. (It is undisputed
that Davidson missed these two days and did not call in, and that doing so constituted a
voluntary resignation under the company policy. But Davidson contends that Thurow
told her that she did not need to call.) Davidson then left the representative a voicemail
explaining that she did not wish to resign, but she never spoke with anyone at State
Collection about returning to work. Several days later, the human resources department
sent a letter confirming her resignation. The next day, Davidson’s doctor faxed a letter
to the human resources department stating that Davidson would be undergoing back
surgery and her return-to-work status would be updated at her first post-operation
appointment. Davidson’s doctor ultimately cleared her to work on January 11, 2017.
No. 20-1773                                                                            Page 3

        Davidson sued State Collection, alleging that she had been subjected to a racially
hostile work environment and was fired based on her disability and her race, in
violation of the Americans with Disabilities Act, 42 U.S.C. § 12112(a) and Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e. The district court entered summary
judgment for State Collection on all claims. It determined that Davidson could not
succeed on her disability discrimination claim because it was undisputed that she
needed at least a month off work for surgery and therefore could not perform the
essential functions of her job. The court also determined that no reasonable jury could
find that three statements by one person over a two-year period constituted severe and
pervasive racial harassment. Finally, the court entered summary judgment on the claim
that State Collection fired Davidson because of her race, as neither party had addressed
it, and nothing in the record supported the allegation.

        On appeal, Davidson first contends that the district court erred by entering
summary judgment on her hostile work environment claim. To succeed on this claim,
Davidson needed to present evidence that “the harassment was so severe or pervasive
that it altered the conditions of employment and created a hostile or abusive working
environment.” Smith v. Ill. Dep’t of Transp., 936 F.3d 554, 560 (7th Cir. 2019). Whether
harassment reaches this level depends on “the frequency of the discriminatory conduct;
its severity; whether it is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an employee’s work
performance.” Mendenhall v. Mueller Streamline Co., 419 F.3d 689, 691–92 (7th Cir. 2005)
(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)).

       Here, we agree with the district court that no reasonable jury could find that
Thurow’s handful of offensive comments during Davidson’s two years of employment
rose to the level of severe or pervasive harassment that altered her work environment.
See Poullard v. McDonald, 829 F.3d 844, 859 (7th Cir. 2016); Baskerville v. Culligan Int’l Co.,
50 F.3d 428, 431 (7th Cir. 1995) (“A handful of comments spread over months is unlikely
to have so great an emotional impact as a concentrated or incessant barrage.”) Davidson
suggests that because State Collection has a “zero-tolerance” policy for discrimination,
the conduct she alleged is enough to demonstrate liability. But, assuming that any of
Thurow’s remarks violated this company policy, violating workplace rules does not
equate with violating federal law, which requires evidence that Thurow’s behavior
“altered the conditions of [Davidson’s] employment and created a hostile or abusive
working environment.” Smith, 936 F.3d at 560. And though Davidson maintains that
Thurow “applied a certain degree of intimidation” and subjected her to daily
harassment, she did not submit evidence substantiating these statements in the district
No. 20-1773                                                                          Page 4

court, and so we cannot consider them on appeal. See Yasinskyy v. Holder, 724 F.3d 983,
989 (7th Cir. 2013). Nor can we consider documents Davidson appended to her brief
that were not properly submitted in the district court. See FED. R. APP. P. 10(e); Carmody
v. Bd. of Tr. of Univ. of Ill., 893 F.3d 397, 402 (7th Cir. 2018).

       Davidson also contests the district court’s entry of summary judgment on her
claim under the Americans with Disabilities Act, but this claim also fails as a matter of
law. An employer cannot discriminate against “a qualified individual” because of a
disability. 42 U.S.C. § 12112(a). A “qualified individual” is someone able to perform,
“with or without reasonable accommodation,” the essential functions of her job.
42 U.S.C. § 12111(8). Davidson, however, could not perform the essential functions of
her job when she required at least four weeks off of work. In Severson v. Heartland
Woodcraft, Inc., we explained that an employee who needed multiple months of medical
leave after a scheduled back surgery could not perform the essential functions of his job
and, therefore, could not be a qualified individual under the ADA. 872 F.3d 476, 481
(7th Cir. 2017). In doing so, we explicitly declined to abandon the principle articulated
in Byrne v. Avon Prods., Inc., 328 F.3d 379, 381 (7th Cir. 2003), that “[a] multimonth leave
of absence is beyond the scope of a reasonable accommodation under the ADA.”
Severson, 872 F.3d at 479. Although Davidson argues that she could have returned to
work sooner, and she quibbles with the district court’s characterization of her need for
an “indefinite” amount of leave, it is undisputed that she told the human resources
representative that she expected to be absent for four weeks. Further, her doctor did not
clear her to work until nearly two months after her surgery. This type of long-term
medical leave is the domain of the Family and Medical Leave Act, but Davidson had
used her allotted leave before this surgery. See id at 481. In contrast to the Family and
Medical Leave Act, “the ADA applies only to those who can do the job,” and Davidson
could not do her job during a multi-month absence. Id. (quoting Byrne, 328 F.3d at 381).

        Finally, Davidson argues that she should have been allowed to proceed on her
claim that State Collection fired her because of her race, but she has not shown that the
district court erred by entering summary judgment on this claim. Nothing in the record
supports Davidson’s contention that she was let go because of her race; there is no
evidence backing her assertion that her involuntary resignation was based on anything
but her unexcused absences leading up to her surgery.

                                                                                AFFIRMED